 



EXHIBIT 10.4
EXECUTION VERSION
DEED OF CHARGE OVER ACCOUNTS
IN RELATION TO A FACILITIES AGREEMENT
FOR UP TO S$62,000,000
DATED 7 DECEMBER, 2006
BETWEEN
GREAT WALL ACQUISITION CORPORATION
as Chargor
AND
DBS BANK LTD.
as Security Agent
ALLEN & OVERY SHOOK LIN & BOK
JOINT LAW VENTURE
Singapore

 



--------------------------------------------------------------------------------



 



CONTENTS

              Clause       Page  
1.
  Interpretation     3  
2.
  Creation of security     6  
3.
  Further Assurances     6  
4.
  Preservation of Security     7  
5.
  Representations     9  
6.
  Undertakings     10  
7.
  Restricted Accounts     11  
8.
  When Security Becomes Enforceable     12  
9.
  Enforcement of Security     12  
10.
  Set-off     14  
11.
  Receiver     14  
12.
  Powers of Receiver     15  
13.
  Application of Proceeds     16  
14.
  Expenses and Indemnity     16  
15.
  Delegation     17  
16.
  Power of Attorney     17  
17.
  Changes to the Parties     18  
18.
  Disclosure of information     18  
19.
  Miscellaneous     19  
20.
  Release     19  
21.
  Notices     19  
22.
  Severability     19  
23.
  Amendments and Waiver     19  
24.
  Counterparts     20  
25.
  Jurisdiction     20  
26.
  Waiver of immunity     21  
27.
  Governing Law     21  
 
            Schedule        
 
           
1.
  Notice to and acknowledgment from the Account Bank     22  
 
  Part 1     Form of notice to the Account Bank     22  
 
  Part 2     Acknowledgment of Account Bank     24  
 
            Signatories     25  

 



--------------------------------------------------------------------------------



 



THIS DEED is dated 7 December, 2006
BETWEEN:

(1)   GREAT WALL ACQUISITION CORPORATION, a corporation organised and existing
under the laws of the State of Delaware, the United States of America (the
Chargor); and

(2)   DBS BANK LTD. (company registration number 196800306E) as administrative
agent and security trustee for itself and the Lenders (as defined in the
Facilities Agreement defined below) (the Security Agent).

WHEREAS
The Chargor enters into this Deed in connection with the Facilities Agreement
(as defined below).
IT IS AGREED as follows:

1.   INTERPRETATION   1.1   Definitions       In this Deed:

Act means the Conveyancing and Law of Property Act, Chapter 61 of Singapore.    
  Account Bank means (in respect of each Restricted Account) DBS Bank Ltd.
and/or (in respect of any other account charged pursuant to Clause 2.2 of this
Deed) any bank with whom such account is maintained.       Company means
Chinacast Communication Holdings Limited.       Facilities Agreement means the
credit facility agreement for up to S$62,000,000 dated 7 December 2006 between,
inter alia, the Chargor as borrower and the Security Agent as lender and
administrative agent.       Obligor means the Chargor or any person (other than
the Chargor, the Security Agent and the Lenders) who is a party to any of the
Loan Documents.       Party or Parties means a party or the parties to this
Deed.       Receiver means a receiver and manager or a receiver, in each case,
appointed under this Deed.       Related Corporation means a related corporation
within the meaning of Section 6 of the Singapore Companies Act.       Restricted
Account means each of the Singapore Dollar Debt Service Account and the U.S.
Dollar Debt Service Account, and includes any account which is a successor to a
Restricted Account on any re-numbering or re-designation of accounts and any
account into which all or part of a balance from a Restricted Account is
transferred for investment or administrative purposes and any replacement
account and sub-account of a Restricted Account and any account combined or
consolidated with a Restricted Account.

3



--------------------------------------------------------------------------------



 



    Secured Liabilities means all present and future obligations and liabilities
(whether actual or contingent and whether owed jointly or severally or in any
other capacity whatsoever) of the Borrower to the Security Agent, the
Administrative Agent and any Lender under each Loan Document except for any
obligation which, if it were so included, would result in this Deed contravening
Section 76 of the Singapore Companies Act.       Security Assets means all the
assets of the Chargor the subject of any security created by this Deed.      
Security Period means the period beginning on the date of this Deed and ending
on the date on which all the Secured Liabilities have been unconditionally and
irrevocably paid and discharged in full.       Singapore means the Republic of
Singapore.       Singapore Companies Act means the Companies Act, Chapter 50 of
Singapore.   1.2   Construction

  (a)   Terms defined, or incorporated by reference, in the Facilities Agreement
have the same meaning when used in this Deed unless otherwise defined in this
Deed or the context otherwise requires.     (b)   In this Deed, unless the
contrary intention appears, a reference to:

  (i)   an amendment includes a supplement, novation, restatement or
re-enactment and amended will be construed accordingly;     (ii)   assets
includes present and future properties, revenues and rights of every
description;     (iii)   an authorisation includes an authorisation, consent,
approval, resolution, licence, exemption, filing, registration or notarisation;
    (iv)   disposal means a sale, transfer, grant, lease or other disposal,
whether voluntary or involuntary, and dispose will be construed accordingly;    
(v)   indebtedness includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money;     (vi)   a person includes any
individual, company, corporation, unincorporated association or body (including
a partnership, trust, joint venture or consortium), government, state, agency,
organisation or other entity whether or not having separate legal personality;  
  (vii)   a regulation includes any regulation, rule, official directive,
request or guideline (whether or not having the force of law but, if not having
the force of law, being of a type with which any person to which it applies is
accustomed to comply) of any governmental, inter-governmental or supranational
body, agency, department or regulatory, self-regulatory or other authority or
organisation;     (viii)   a currency is a reference to the lawful currency for
the time being of the relevant country;

4



--------------------------------------------------------------------------------



 



  (ix)   a provision of law is a reference to that provision as extended,
applied, amended or re-enacted and includes any subordinate legislation;     (x)
  a Clause, a Subclause or a Schedule is a reference to a clause or subclause
of, or a schedule to, this Deed;     (xi)   a Party or any other person includes
its successors in title, permitted assigns and permitted transferees;     (xii)
  a Loan Document or other document includes (without prejudice to any
prohibition on amendments) all amendments however fundamental to that Loan
Document or other document, including any amendment providing for any increase
in the amount of a facility or any additional facility; and     (xiii)   a time
of day is a reference to Singapore time.

  (c)   A person who is not a party to this Deed may not enforce any of its
terms under the Contracts (Rights of Third Parties) Act, Chapter 53B of
Singapore and notwithstanding any term of this Deed, the consent of any third
party is not required for any variation (including any release or compromise of
any liability) or termination of this Deed, provided that nothing in this
paragraph (c) shall deny the Lenders any of the benefit of all rights expressed
to be in their favour under this Deed and/or under the Security Agreement.    
(d)   Unless the contrary intention appears:

  (i)   a reference to a Party will not include that Party if it has ceased to
be a Party under this Deed;     (ii)   a word or expression used in any other
Loan Document or in any notice given in connection with any Loan Document has
the same meaning in that Loan Document or notice as in this Deed; and     (iii)
  any obligation of the Company under the Loan Documents which is not a payment
obligation remains in force for so long as any payment obligation of the Company
is or may be outstanding under the Loan Documents.

  (e)   The term this Security means any security created under this Deed.    
(f)   If the Security Agent considers that an amount paid to a Lender under a
Loan Document is capable of being avoided or otherwise set aside on the
liquidation or judicial management of the payer or otherwise, then that amount
will not be considered to have been irrevocably paid for the purposes of this
Deed.     (g)   Unless the context otherwise requires, a reference to a Security
Asset includes:

  (i)   the proceeds of sale of that Security Asset; and     (ii)   any present
and future asset of that type.

5



--------------------------------------------------------------------------------



 



2.   CREATION OF SECURITY   2.1   General   (a)   All the security created under
this Deed:

  (i)   is created by the Chargor, as sole beneficial owner, in favour of the
Security Agent;     (ii)   is created over the present and future assets of the
Chargor of the type specified in Clause 2.2; and     (iii)   is security for the
payment, discharge and performance of all the Secured Liabilities.

(b)   The Security Agent holds the benefit of this Deed on trust for the
Lenders.   2.2   Credit balances       The Chargor as security for the payment
or discharge of all the Secured Liabilities, charges and agrees to charge in
favour of the Security Agent by way of a first fixed charge all of its rights in
respect of any amount standing to the credit of any account (including any
Restricted Account and any other account contemplated by this Deed) it has with
any person and the debt represented by it.   3.   FURTHER ASSURANCES       The
Chargor must, at its own expense, take whatever action the Security Agent or a
Receiver may:

  (a)   reasonably require for creating, perfecting or protecting any security
intended to be created by or pursuant to this Deed;     (b)   require for
facilitating the realisation of any Security Asset;     (c)   require for
facilitating the exercise of any right, power or discretion exercisable, by the
Security Agent or any Receiver or any of their delegates or sub-delegates in
respect of any Security Asset; or     (d)   reasonably require for creating and
perfecting security in favour of the Security Agent (equivalent to the security
intended to be created by this Deed) over any assets of the Chargor located in
any jurisdiction outside Singapore.

    This includes:

  (i)   the re-execution of this Deed;     (ii)   the execution of any legal
mortgage, charge, transfer, conveyance, assignment or assurance of any property,
whether to the Security Agent or to its nominee; and     (iii)   the giving of
any notice, order or direction and the making of any filing or registration,

    which, in any such case, the Security Agent or a Receiver may think
expedient.

6



--------------------------------------------------------------------------------



 



4.   PRESERVATION OF SECURITY   4.1   Continuing security       This Security is
a continuing security and will extend to the ultimate balance of the Secured
Liabilities, regardless of any intermediate payment or discharge in whole or in
part.   4.2   Reinstatement   (a)   If any discharge (whether in respect of the
obligations of any Obligor or any security for those obligations or otherwise)
or arrangement is made in whole or in part on the faith of any payment, security
or other disposition which is avoided or must be restored on insolvency,
liquidation, administration or otherwise without limitation, the liability of
the Chargor under this Deed will continue or be reinstated as if the discharge
or arrangement had not occurred.   (b)   The Security Agent may concede or
compromise any claim that any payment, security or other disposition is liable
to avoidance or restoration.   4.3   Waiver of defences       The obligations of
the Chargor under this Deed will not be affected by any act, omission or thing
which, but for this provision, would reduce, release or prejudice any of its
obligations under this Deed (whether or not known to it or the Security Agent).
This includes:

  (a)   any time or waiver granted to, or composition with, any person;     (b)
  any release of any person under the terms of any composition or arrangement;  
  (c)   the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any person;     (d)   any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;     (e)  
any incapacity, lack of power, authority or legal personality of or dissolution
or change in the members or status of any person;     (f)   any amendment
(however fundamental) of a Loan Document or any other document or security; or  
  (g)   any unenforceability, illegality, invalidity or non-provability of any
obligation of any person under any Loan Document or any other document or
security or the failure by any Obligor to enter into or be bound by any Loan
Document.

4.4   Immediate recourse       The Chargor waives any right it may have of first
requiring the Security Agent (or any trustee or agent on its behalf) to proceed
against or enforce any other right or security or claim payment from any person
or file any proof or claim in any insolvency, administration, winding-up or
liquidation proceedings relative to any other Obligor or any other person before
claiming from the Chargor under this Deed.

7



--------------------------------------------------------------------------------



 



4.5   Appropriations       At any time during the Security Period, the Security
Agent (or any trustee or agent on its behalf) may without affecting the
liability of the Chargor under this Deed:

  (a) (i) refrain from applying or enforcing any other moneys, security or
rights held or received by the Security Agent (or any trustee or agent on its
behalf) against those amounts; or

  (ii) apply and enforce them in such manner and order as it sees fit (whether
against those amounts or otherwise; and  

  (b)   hold in a suspense account any moneys received from the Chargor or on
account of the Chargor’s liability under this Deed.

4.6   Non-competition       Unless:

  (a)   the Security Period has expired; or     (b)   the Security Agent
otherwise directs,

    the Chargor will not, after a claim has been made under this Deed or by
virtue of any payment or performance by it under this Deed:

  (i)   be subrogated to any rights, security or moneys held, received or
receivable by the Security Agent (or any trustee or agent on its behalf);    
(ii)   be entitled to any right of contribution or indemnity in respect of any
payment made or moneys received on account of the Chargor’s liability under this
Clause;     (iii)   claim, rank, prove or vote as a creditor of any Obligor or
its estate in competition with the Security Agent (or any trustee or agent on
its behalf); or     (iv)   receive, claim or have the benefit of any payment,
distribution or security from or on account of any Obligor, or exercise any
right of set-off as against any Obligor.

    The Chargor must hold in trust for and immediately pay or transfer to the
Security Agent any payment or distribution or benefit of security received by it
contrary to this Clause or in accordance with any directions given by the
Security Agent under this Clause.   4.7   Additional Security

  (a)   This Deed is in addition to and is not in any way prejudiced by any
other security now or subsequently held by the Security Agent.     (b)   No
prior security held by the Security Agent over any Security Asset will merge
into this Security.

8



--------------------------------------------------------------------------------



 



4.8   Security held by the Chargor       The Chargor may not, without the prior
consent of the Security Agent, hold any security from any other Obligor in
respect of the Chargor’s liability under this Deed. The Chargor will hold any
security held by it in breach of this provision on trust for the Security Agent.
  5.   REPRESENTATIONS   5.1   Times for making representations   (a)   The
representations set out in this Deed (including in this Clause) are made to the
Security Agent and the Lenders on the date of this Deed.   (b)   Unless a
representation is expressed to be given at a specific date, each representation
under this Deed is deemed to be repeated by the Chargor on each date during the
Security Period.   (c)   When a representation is repeated, it is applied to the
circumstances existing at the time of repetition.   5.2   Nature of Security    
  This Deed creates those Security Interests it purports to create and is not
liable to be avoided or otherwise set aside on the liquidation or administration
of the Chargor or otherwise.   5.3   Stamp duties       [As at the date of this
Deed, no stamp or registration duty or similar Tax or charge is payable in its
jurisdiction of incorporation in respect of this Deed. ] [A&OSLB: Borrower’s
Delaware counsel to confirm]   5.4   Filings       It is not necessary to ensure
the legality, validity, enforceability or admissibility in evidence of this Deed
that it has to be filed, recorded, registered or enrolled with any governmental
or other regulatory authorities in any relevant jurisdiction.   5.5   Immunity

  (a)   The execution by it of this Deed constitutes, and the exercise by it of
its rights and performance of its obligations under this Deed will constitute,
private and commercial acts performed for private and commercial purposes; and  
  (b)   It will not be entitled to claim immunity from suit, execution,
attachment or other legal process in any proceedings taken in its jurisdiction
of incorporation in relation to this Deed.

5.6   Security Assets   (a)   The Chargor is the sole legal and beneficial owner
of the Security Assets.   (b)   The Security Assets are free from:

  (i)   any Security Interest (other than any Security Interest created by this
Deed); and

9



--------------------------------------------------------------------------------



 



  (ii)   any interests or claims of third parties (other than liens and rights
of set-off in favour of the Account Bank which arise in respect of usual
administrative and transactional fees and charges).

5.7   No adverse consequences   (a)   It is not necessary under the laws of its
jurisdiction of incorporation:

  (i)   in order to enable the Security Agent or any Lender to enforce its
rights under this Deed; or     (ii)   by reason of the execution of any Loan
Document or the performance by it of its obligations under this Deed,

    that any Lender should be licensed, qualified or otherwise entitled to carry
on business in the Chargor’s jurisdiction of incorporation.   (b)   No Lender is
or will be deemed to be resident, domiciled or carrying on business in the
Chargor’s jurisdiction of incorporation by reason only of the execution,
performance and/or enforcement of this Deed.   5.8   Jurisdiction/governing law
  (a)   Its:

  (i)   irrevocable submission under Clause 25 (Jurisdiction) to the
non-exclusive jurisdiction of the courts of Singapore;     (ii)   agreement that
this Deed is governed by the laws of Singapore; and     (iii)   agreement not to
claim any immunity to which it or its assets may be entitled,

    are legal, valid and binding under the laws of its jurisdiction of
incorporation.   (b)   Any judgment obtained in Singapore will be recognised and
be enforceable by the courts of its jurisdiction of incorporation.   6.  
UNDERTAKINGS   6.1   Duration       The undertakings in this Clause remain in
force throughout the Security Period. 6.2 Security Assets   (a)   Subject to
subparagraph (b) below, the Chargor shall deliver to, and deposit with, the
Security Agent, or as the Security Agent may direct, all certificates and other
documents evidencing or relating to the Security Assets.   (b)   The Chargor
authorises the Security Agent to:

  (i)   complete, execute and serve any demands, notices and certificates as it
considers appropriate in relation to the Security Assets; and

10



--------------------------------------------------------------------------------



 



  (ii)   in the case of negotiable instruments, endorse all documents necessary
to constitute the Security Agent as the holder of the documents.

(c)   The Chargor must procure that all amounts of monies received by it from
the Company, whether by way of dividends or any other capital restructuring
exercise undertaken by the Company, are paid into the Restricted Accounts in
accordance with the provisions of the Facilities Agreement.   (d)   The Company
must not withdraw any sum from any Restricted Account other than in accordance
with the provisions of the Facilities Agreement.   6.3   Negative Pledge      
The Chargor shall not:

  (a)   create or permit to subsist any Security Interest over any Security
Asset;     (b)   sell, transfer, licence, lease or otherwise dispose of all or
any part of its rights in or to any Security Asset;     (c)   close or otherwise
terminate any Restricted Account; or     (d)   do any other act with respect to
a Security Asset, or use a Security Asset in any way, which is prejudicial to
the interests of the Security Agent and the Lenders,

    save in accordance with the provisions of the Facilities Agreement.   7.  
RESTRICTED ACCOUNTS   7.1   Account Bank       Each Restricted Account must be
maintained at a branch of the Account Bank approved by the Security Agent.   7.2
  Representations       The Chargor represents to the Security Agent that:

  (a)   it is the sole legal and beneficial owner of the credit balance from
time to time in each Restricted Account; and     (b)   the credit balances
charged pursuant to this Deed are free of any Security Interests (except for
those created by or under this Deed) and any other rights or interests in favour
of third parties.

7.3   Notice of charge   (a)   (In respect of each Restricted Account) this Deed
constitutes notice in writing to the Security Agent, in its capacity as the
Account Bank, of the charge over the Restricted Accounts created by this Deed.  
(b)   (In respect of any other account charged pursuant to Clause 2.2 of this
Deed) the Chargor must:

11



--------------------------------------------------------------------------------



 



  (i)   (if such account has been established as of the date of this Deed) (aa)
immediately serve a notice of charge, substantially in the form of Part 1 of
Schedule 1 (Forms of letter for Account Bank) on the relevant Account Bank and
(bb) use its best endeavours to ensure that such Account Bank acknowledges the
notice, substantially in the form of Part 2 of Schedule 1 (Forms of letter for
Account Bank); and     (ii)   (if such account is established at any time during
the Security Period) (aa) within five days serve a notice of charge,
substantially in the form of Part 1 of Schedule 1 (Forms of letter for Account
Bank) on the relevant Account Bank and (bb) use its best endeavours to ensure
that such Account Bank acknowledges the notice, substantially in the form of
Part 2 of Schedule 1 (Forms of letter for Account Bank).

7.4   Filing       The Chargor shall make timely filing and registration of this
Deed in order to preserve and perfect this Security in Singapore and any other
relevant jurisdictions.   7.5   Other obligations   (a)   The Chargor shall
remain liable to perform all its obligations in connection with the Security
Assets.   (b)   The Security Agent is not under any obligation of any kind in
connection with the Security Assets nor any liability whatsoever in the event of
any failure by the Chargor to perform its obligations in connection with the
Security Assets.   8.   WHEN SECURITY BECOMES ENFORCEABLE   8.1   Event of
Default       This Security shall become immediately enforceable after an Event
of Default has occurred and is continuing and the Administrative Agent has given
notice pursuant to Article VII of the Facilities Agreement.   8.2   Discretion  
    After this Security has become enforceable, the Security Agent may in its
absolute discretion enforce all or any part of this Security as it sees fit.  
8.3   Power of sale       The power of sale and other powers conferred on a
mortgagee by law (including under section 24 of the Act), as amended by this
Deed, will be immediately exercisable at any time after this Security has become
enforceable.   9.   ENFORCEMENT OF SECURITY   9.1   General   (a)   Section 25
of the Act (restricting the power of sale) and Section 21 of the Act
(restricting the right of consolidation) do not apply to this Security.

12



--------------------------------------------------------------------------------



 



(b)   All or any of the powers, authorities and discretions which are conferred
by the Act and/or this Deed either expressly or impliedly upon a Receiver may be
exercised by the Security Agent without first appointing a Receiver or
notwithstanding the appointment of a Receiver.   9.2   No liability as mortgagee
in possession       Neither the Security Agent nor any Receiver will be liable,
by reason of entering into possession of a Security Asset:

  (a)   to account as mortgagee in possession or for any loss on realisation; or
    (b)   for any default or omission for which a mortgagee in possession might
be liable.

9.3   Privileges       Each Receiver and the Security Agent is entitled to all
the rights, powers, privileges and immunities conferred by the Act on mortgagees
and receivers duly appointed under the Act, except that Section 25 of the Act
does not apply.   9.4   Protection of third parties       No person (including a
purchaser) dealing with the Security Agent or a Receiver or its or his agents
will be concerned to enquire:

  (a)   whether the Secured Liabilities have become payable;     (b)   whether
any power which the Security Agent or a Receiver is purporting to exercise has
become exercisable or is being properly exercised;     (c)   whether any money
remains due under the Loan Documents; or     (d)   how any money paid to the
Security Agent or to that Receiver is to be applied.

9.5   Redemption of prior mortgages       At any time after this Security has
become enforceable, the Security Agent may do any or all of the following:

  (a)   redeem any prior Security Interest against the Security Assets;     (b)
  procure the transfer of that Security Interest to itself; and     (c)   settle
and pass the accounts of the prior mortgagee, chargee or encumbrancer; any
accounts so settled and passed shall be conclusive and binding on the Security
Agent.

    The Chargor shall pay on demand all principal moneys, interest, costs
charges and expenses in connection with any redemption and/or transfer.   9.6  
Contingencies       If this Security is enforced at a time when no amounts are
due under the Loan Documents but at a time when amounts may or will become so
due, the Security Agent (or the Receiver) may pay the proceeds of any recoveries
effected by it into a suspense account.

13



--------------------------------------------------------------------------------



 



10.   SET-OFF       If an Event of Default has occurred and is continuing, the
Security Agent may set off any obligations (whether or not matured) owed by the
Chargor under this Deed (to the extent beneficially owned by the Security Agent)
against any obligation (whether or not matured) owed by the Security Agent to
the Chargor, regardless of the place of payment, booking branch or currency of
either obligation. If the obligations are in different currencies, the Security
Agent may convert either obligation at a market rate of exchange in its usual
course of business for the purpose of the set-off. If either obligation is
unliquidated or unascertained, the Security Agent may set off in an amount
estimated by it in good faith to be the amount of that obligation.   11.  
RECEIVER   11.1   Appointment of Receiver   (a)   Except as provided below, the
Security Agent may appoint any one or more persons to be a Receiver of all or
any part of the Security Assets if:

  (i)   this Security has become enforceable; or     (ii)   the Chargor so
requests the Security Agent in writing at any time.

(b)   Any appointment under paragraph (a) above may be by deed, under seal or in
writing under its hand.   (c)   Except as provided below, any restriction
imposed by law on the right of a mortgagee to appoint a Receiver (including
under Section 29(1) of the Act) does not apply to this Deed.   11.2   Removal  
    The Security Agent may by writing under its hand (subject to any requirement
for an order of the court in the case of an receiver and manager) remove any
Receiver appointed by it and may, whenever it thinks fit, appoint a new Receiver
in the place of any Receiver whose appointment may for any reason have
terminated.   11.3   Remuneration       The Security Agent may fix the
remuneration of any Receiver appointed by it and the maximum rate specified in
Section 29(6) of the Act will not apply.   11.4   Agent of Chargor   (a)   A
Receiver will be deemed to be the agent of the Chargor for all purposes and
accordingly will be deemed to be in the same position as a Receiver duly
appointed by a mortgagee under the Act. The Chargor is responsible for the
contracts, engagements, acts, omissions, defaults and losses of a Receiver and
for liabilities incurred by a Receiver.   (b)   The Security Agent will not
incur any liability (either to the Chargor or to any other person) by reason of
the appointment of a Receiver or for any other reason.

14



--------------------------------------------------------------------------------



 



11.5   Relationship with the Security Agent       To the fullest extent allowed
by law, any right, power or discretion conferred by this Deed (either expressly
or impliedly) or by law on a Receiver may after this Security becomes
enforceable be exercised by the Security Agent in relation to any Security Asset
without first appointing a Receiver and notwithstanding the appointment of a
Receiver.   12.   POWERS OF RECEIVER   12.1   General   (a)   A Receiver has all
of the rights, powers and discretions conferred on the Security Agent under this
Deed and the Act, and also those set out below in this Clause in addition to
those conferred on it by any law.   (b)   If there is more than one Receiver
holding office at the same time, each Receiver may (unless the document
appointing him states otherwise) exercise all of the powers conferred on a
Receiver under this Deed individually and to the exclusion of any other
Receiver.   12.2   Possession       A Receiver may take immediate possession of,
get in and collect any Security Asset.   12.3   Borrow money       A Receiver
may raise and borrow money either unsecured or on the security of any Security
Asset either in priority to this Security or otherwise and generally on any
terms and for whatever purpose which he thinks fit.   12.4   Sale of assets  
(a)   A Receiver may sell, exchange, convert into money and realise any Security
Asset by public auction or private contract and generally in any manner and on
any terms which he thinks fit.   (b)   The consideration for any such
transaction may consist of cash, debentures or other obligations, shares, stock
or other valuable consideration and any such consideration may be payable in a
lump sum or by instalments spread over any period which he thinks fit.   12.5  
Compromise       A Receiver may settle, adjust, refer to arbitration, compromise
and arrange any claim, account, dispute, question or demand with or by any
person who is or claims to be a creditor of the Chargor or relating in any way
to any Security Asset.   12.6   Legal actions       A Receiver may bring,
prosecute, enforce, defend and abandon any action, suit or proceedings in
relation to any Security Asset which he thinks fit.   12.7   Receipts       A
Receiver may give a valid receipt for any moneys and execute any assurance or
thing which may be proper or desirable for realising any Security Asset.

15



--------------------------------------------------------------------------------



 



12.8   Delegation       A Receiver may delegate his powers in accordance with
this Deed.   12.9   Other powers       A Receiver may:-

  (a)   do all other acts and things which he may consider desirable or
necessary for realising any Security Asset or incidental or conducive to any of
the rights, powers or discretions conferred on a Receiver under or by virtue of
this Deed or law;     (b)   exercise in relation to any Security Asset all the
powers, authorities and things which he would be capable of exercising if he
were the absolute beneficial owner of the same; and     (c)   use the name of
the Chargor for any of the above purposes.

13.   APPLICATION OF PROCEEDS       Any moneys received by the Security Agent or
any Receiver after this Security has become enforceable shall be applied in the
following order of priority (but without prejudice to the right of the Security
Agent to recover any shortfall from the Chargor):

  (a)   first, in satisfaction of, or provision for, all costs and expenses
incurred by the Security Agent or any Receiver under this Deed and of all
remuneration due to any Receiver under or in connection with this Deed;     (b)
  second, in or towards payment of the Secured Liabilities or such part of them
as is then due and payable; and     (c)   third, in payment of the surplus (if
any) to the Chargor or to such other person as the Chargor may in writing
direct.

14.   EXPENSES AND INDEMNITY       The Chargor must:

  (a)   immediately on demand pay all costs and expenses (including legal fees
on a full indemnity basis) incurred in connection with this Deed by the Security
Agent, Receiver, attorney, manager, agent or other person appointed by the
Security Agent under this Deed including any arising from any actual or alleged
breach by any person of any law or regulation; and     (b)   keep each of them
indemnified against any failure or delay in paying those costs or expenses under
subclause (a) above, and any loss or liability incurred by it in connection with
any litigation, arbitration or administrative proceedings concerning this
Security.

16



--------------------------------------------------------------------------------



 



15.   DELEGATION   15.1   Power of attorney       The Security Agent or any
Receiver may delegate by power of attorney or in any other manner to any person
any right, power or discretion exercisable by it under this Deed.   15.2   Terms
      Any such delegation may be made upon any terms (including power to
sub-delegate) which the Security Agent or any Receiver may think fit.   15.3  
Liability       The Security Agent will not be in any way liable or responsible
to the Account Bank or the Chargor (save in the case of the Security Agent’s
gross negligence, wilful default or fraud) for any loss or liability arising
from any act, default, omission or misconduct on the part of any such delegate
or sub-delegate.   16.   POWER OF ATTORNEY   16.1   Appointment of Attorney    
  The Chargor, by way of security, irrevocably and severally appoints the
Security Agent, each Receiver and any of their delegates or sub-delegates to be
its attorney or attorneys (with full power of substitution) and in its name and
otherwise on its behalf (and as its act and deed) to, at any time after an Event
of Default has occurred and is continuing, sign, seal, execute, deliver, perfect
and do all deeds, agreements, instruments, acts and things which may be required
(or which the Security Agent, the Receiver or any of their delegates or
sub-delegates shall consider requisite) for carrying out any obligation imposed
on the Chargor by or pursuant to this Deed, for carrying out any sale, transfer,
assignment, lease or other dealings by the Security Agent, the Receiver or any
of their delegates or sub-delegates, for conveying or transferring any legal
estate or other interest in land or other property or otherwise, for getting in
the Security Assets, and generally for enabling the Security Agent, the Receiver
or any of their respective delegates or sub-delegates to exercise the respective
powers, rights, authorities and discretions conferred on them or any of them by
or pursuant to this Deed or by law and (without prejudice to the generality of
the foregoing) to sign, seal and deliver and otherwise perfect any deed,
assurance, agreement, assignment, charge, conveyance, mortgage, transfer,
instrument or act which it or he may deem proper in or for the purpose of
exercising any of such powers, rights, authorities and discretions.   16.2  
Ratification       The Chargor ratifies and confirms whatever any attorney does
or purports to do pursuant to its appointment under this Clause.   16.3   Grant
for Security       The power of attorney hereby granted is as regards the
Security Agent, each Receiver and each of their delegates or sub-delegates (and
as the Chargor hereby acknowledges) granted irrevocably and for value as part of
the security constituted by this Deed to secure the propriety interests of and
the performance of the obligations owed to the respective donees.

17



--------------------------------------------------------------------------------



 



17.   CHANGES TO THE PARTIES   17.1   Successors and Assigns       This Deed is
binding on the successors and assigns of the Chargor, the Security Agent and the
Lenders.   17.2   Transfers by the Chargor       The Chargor may not assign,
transfer, novate or dispose of any of, or any interest in, its rights and or
obligations under this Deed.   17.3   Transfers by the Security Agent       The
Security Agent may at any time assign, transfer, novate or dispose of any of all
or any part, or any interest in, its rights and/or obligations under this Deed.
  18.   DISCLOSURE OF INFORMATION   (a)   Without detracting from the Security
Agent’s rights of disclosure under any law (including, under the Banking Act,
Chapter 19 of Singapore), the Security Agent must keep confidential any
information supplied to it by or on behalf of the Chargor in connection with the
Loan Documents. However, the Security Agent is entitled to disclose information:

  (i)   which is publicly available, other than as a result of a breach by the
Security Agent of this Clause;     (ii)   in connection with any legal or
arbitration proceedings against any Obligor;     (iii)   if required to do so
under any law or regulation;     (iv)   to a governmental, banking, taxation or
other regulatory authority;     (v)   to its professional advisers on a
confidential basis;     (vi)   to the extent allowed under paragraph (b) below;
    (vii)   to another Obligor; or     (viii)   with the agreement of the
Chargor.

(b)   The Security Agent may disclose to a Related Corporation or any person
with whom it may enter, or has entered into, any kind of transfer, participation
or other agreement in relation to this Deed (a participant) for the purpose of
that transfer, participation or agreement:

  (i)   a copy of any Loan Document; and     (ii)   any information which the
Security Agent has acquired under or in connection with any Loan Document.

    However, before a participant may receive any confidential information, it
must agree with the Security Agent to keep that information confidential on the
terms of paragraph (a) above.   (c)   This Clause supersedes any previous
confidentiality undertaking given by the Security Agent in connection with this
Deed prior to it becoming a Party.

18



--------------------------------------------------------------------------------



 



19.   MISCELLANEOUS   19.1   Covenant to pay       The Chargor shall pay or
discharge the Secured Liabilities in the manner provided for in the Loan
Documents.   19.2   Certificates       A certificate or determination by the
Security Agent of a rate or amount under the Loan Documents is, in the absence
of manifest error, conclusive evidence of the matter to which it relates.   19.3
  No liability of the Security Agent       The Security Agent is not liable for
any loss of any kind (including any loss arising from changes in exchange rates)
which may occur as a result of the exercise or purported exercise of, or any
delay or neglect to exercise, any of its rights under this Deed, save in the
case of the Security Agent’s gross negligence, wilful default or fraud.   19.4  
Other remedies       Nothing in this Deed shall limit any rights or remedies
which any Party hereto has under any other instrument.   20.   RELEASE       At
the end of the Security Period, the Security Agent shall, at the request and
cost of the Chargor, take whatever action is necessary to release the Security
Assets from this Security.   21.   NOTICES       The provisions of Section 9.01
(Notices) of the Facilities Agreement apply to this Deed as if they were set out
in full in this Deed, except that references to the Loan Documents shall be
construed as if they were references to this Deed.   22.   SEVERABILITY       If
a provision of this Deed is or becomes illegal, invalid or unenforceable in any
jurisdiction, that shall not affect:

  (a)   the legality validity or enforceability in that jurisdiction of any
other provision of this Deed; or     (b)   the legality validity or
enforceability in other jurisdictions of that or any other provision of this
Deed.

23.   AMENDMENTS AND WAIVER   23.1   Amendments       No purported alteration,
variation or amendment of this Deed shall be effective unless made in accordance
with the Facilities Agreement.

19



--------------------------------------------------------------------------------



 



23.2   Waiver and remedies cumulative       The rights of the Security Agent
under this Deed:

  (a)   may be exercised as often as necessary;     (b)   are cumulative and are
not exclusive of its rights under the general law; and     (c)   may be waived
only in writing and specifically.

    Delay in exercising or non-exercise of any such right is not a waiver of
that right.   24.   COUNTERPARTS       This Deed may be executed in any number
of counterparts. This has the same effect as if the signatures on the
counterparts were on a single copy of this Deed.   25.   JURISDICTION   25.1  
Submission       For the benefit of the Security Agent, the Chargor agrees that
the courts of Singapore have jurisdiction to settle any disputes in connection
with this Deed and accordingly submits to the non-exclusive jurisdiction of the
courts of Singapore.   25.2   Forum convenience and enforcement abroad       The
Chargor:

  (a)   waives objection to the courts of Singapore on grounds of inconvenient
forum or otherwise as regards proceedings in connection herewith; and     (b)  
agrees that a judgment or order of a court of Singapore in connection herewith
is conclusive and binding on it and may be enforced against it in the courts of
any other jurisdiction.

25.3   Non-exclusivity       Nothing in this Clause limits the right of any
Party hereto to bring proceedings against any other Party in connection
herewith:

  (a)   in any other court of competent jurisdiction; or     (b)   concurrently
in more than one jurisdiction.

25.4   Service of Process   (a)   The Chargor irrevocably appoints BSL Corporate
Services Pte Ltd of 220 Orchard Road, #05-01 Midpoint Orchard, Singapore 238852
as its agent under this Deed for service of process in any proceedings before
the Singapore courts.   (b)   If BSL Corporate Services Pte Ltd is unable for
any reason to act as agent for service of process, the Chargor must immediately
appoint another agent on terms acceptable to the Security Agent. Failing this,
the Security Agent may appoint another agent for this purpose.

20



--------------------------------------------------------------------------------



 



(c)   The Chargor agrees that failure by a process agent to notify it of any
process will not invalidate the relevant proceedings.   (d)   This Clause does
not affect any other method of service allowed by law.   26.   WAIVER OF
IMMUNITY       The Chargor irrevocably and unconditionally:-

  (a)   agrees that if the Security Agent brings proceedings against it or its
assets in relation to this Deed, no immunity from those proceedings (including,
without limitation, suit, attachment prior to judgment, other attachment, the
obtaining of judgment, execution or other enforcement) will be claimed by or on
behalf of itself or with respect to its assets;     (b)   waives any such right
of immunity which it or its assets now has or may subsequently acquire; and    
(c)   consents generally in respect of any such proceedings to the giving of any
relief or the issue of any process in connection with those proceedings,
including, without limitation, the making, enforcement or execution against any
assets whatsoever (irrespective of its use or intended use) of any order or
judgment which may be made or given in those proceedings.

27.   GOVERNING LAW       This Deed is governed by the laws of Singapore.

This Deed has been entered into as a deed on the date stated at the beginning of
this Deed.

21



--------------------------------------------------------------------------------



 



SCHEDULE 1
NOTICE TO AND ACKNOWLEDGMENT FROM THE ACCOUNT BANK
PART 1
Notice to the Account Bank

     
To:
  [•]
 
  as account bank (the Account Bank)

[DATE]
Dear Sirs,
Account No. [          ] (the Charged Account);

1.   We hereby give you notice that by a Deed of Charge over Accounts (the Deed)
dated [•] made between ourselves and DBS Bank Ltd. as security agent for itself
and the other lenders (the Security Agent) we have charged to the Security
Agent, our right, title, benefits and interest to or in all moneys (including
interest) standing to the credit of the Charged Account from time to time and
the debts represented by them upon the terms and conditions set out in the Deed
and the Loan Documents (as defined therein).   2.   We irrevocably authorise and
instruct you from time to time, upon receipt of instructions from the Security
Agent:

  (a)   to pay to the Security Agent, or as it may direct, all or any monies
standing to the credit of the Charged Account;     (b)   to hold all sums
standing to the credit of the Charged Account to the order of the Security
Agent;     (c)   to disclose to the Security Agent such information relating to
the Charged Account as the Security Agent may from time to time request; and    
(d)   to comply with the terms of any other written instructions or notice
relating to the Deed or the Charged Account received by you from the Security
Agent.

3.   We agree that you shall not be bound to enquire whether the right of the
Security Agent to withdraw any monies from the Charged Account has arisen or be
concerned with the propriety or regularity thereof or be concerned with notice
to the contrary or be concerned with or responsible for the application of any
monies received by the Security Agent.   4.   We shall remain liable to perform
all our obligations in connection with the Charged Account and each credit
balance standing to the credit of the Charged Account.   5.   The Security Agent
is under no obligation to you in connection with the:

  (a)   the Charged Account; and/or     (b)   any credit balance standing to the
credit of the Charged Account,

22



--------------------------------------------------------------------------------



 



nor shall the Security Agent incur any liability whatsoever in the event of any
failure by us to perform our obligations in connection with the Charged Account
or a credit balance standing to the credit of the Charged Account.
6. These instructions shall not be revoked or varied without the prior written
consent of the Security Agent.
7. This notice is governed by the laws of Singapore.
8. Please acknowledge receipt of this notice by signing and returning one
duplicate copy of this notice and the enclosed “Acknowledgment of Account Bank”
to the Security Agent.
Yours faithfully,

          For and on behalf of     GREAT WALL ACQUISITION CORPORATION    
 
       
By:
       
 
       
 
  Authorised signatory    

23



--------------------------------------------------------------------------------



 



PART 2
Acknowledgment of Account Bank

     
To:
  [•]
 
  in its capacity as Security Agent
 
   
cc:
  GREAT WALL ACQUISITION CORPORATION

Dear Sirs,
Account No. [          ] (the Restricted Account);

1.   We acknowledge receipt of the attached notice from GREAT WALL ACQUISITION
CORPORATION dated [     ] (the Notice) and we:

  (a)   confirm that we will act in accordance with the instructions set out in
the Notice;     (b)   confirm that we do not have notice of any other charge,
assignment or encumbrance of the Restricted Account, currently in force, nor are
we aware of any interest of any third party in the Restricted Account that is
currently in force;     (c)   confirm that we will not, in our capacity as the
Account Bank, exercise, in respect of the Restricted Account, any right of
set-off, consolidation or counterclaim or any other right against or in respect
of the Restricted Account except in respect of usual administrative and
transactional fees and charges; and     (d)   understand and agree that the
instructions set out therein may only be revoked or amended with your prior
written consent.

2.   Capitalised terms used and not defined in this acknowledgment shall have
the meaning set forth, directly or by cross-reference in the Notice.

3.   This acknowledgment is governed by the laws of Singapore.

Yours faithfully,
For and on behalf of
[•]
as account bank

         
By:
       
 
       
 
  Authorised signatory    

24



--------------------------------------------------------------------------------



 



SIGNATORIES
The Chargor

         
Executed as a Deed by
    )  
 
    )  
the duly authorised signatory of
    )  
GREAT WALL ACQUISITION CORPORATION
    )  
in the presence of :-
    )  

         
Witness’s Signature:
       
 
       
 
       
Name:
       
 
       
 
       
Address:
       
 
       
 
                 
 
                 
 
       
 
       

 



--------------------------------------------------------------------------------



 



         
The Security Agent
       
 
       
Signed, sealed and delivered by
    )
)  
for and on behalf of
    )  
DBS BANK LTD.
    )  
In the presence of :-
    )  

                                        
Name of Witness:

 